NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                    For the Seventh Circuit 
                                     Chicago, Illinois 60604 
                                                  
                                    Argued October 6, 2016 
                                    Decided October 31, 2016 
                                                  
                                             Before 
                                                  
                                DIANE P. WOOD, Chief Judge 
                   
                                FRANK H. EASTERBROOK, Circuit Judge 
                   
                                DANIEL A. MANION, Circuit Judge 
 
No. 16‐1541 
 
UNITED STATES OF AMERICA,                   Appeal from the United States District 
      Plaintiff‐Appellee,                   Court for the Eastern District of Wisconsin.
                                             
      v.                                    No. 15‐CR‐47 
                                             
COREY MITCHELL,                             Lynn Adelman, 
      Defendant‐Appellant.                  Judge. 
 
                                             
                                       O R D E R 

       Corey Mitchell appeals his convictions for armed bank robbery and using a 
firearm during a “crime of violence,” in violation of 18 U.S.C. § 2113(a), (d) and 18 
U.S.C. § 924(c)(1)(A)(i). He would like this court to consider his argument that armed 
bank robbery is no longer a crime of violence for purposes of § 924(c), in light of the 
Supreme Court’s decision in Johnson v. United States, 135 S. Ct. 2551 (2015). We decline 
to do so, however, because Mitchell waived his right to contest the § 924(c) conviction. 
     Given that waiver, our discussion of the facts can be brief. Mitchell entered a 
bank in Milwaukee, gave a teller a written demand for cash, and showed her a revolver. 
He made off with about $1,400 and was apprehended minutes later. In response to 
No. 16‐1541                                                                          Page 2 
 
questions from the police, Mitchell admitted he had robbed the bank and possessed the 
gun, but he alleged that he left the gun in his car while he was inside the bank.   
       Mitchell was charged with armed bank robbery, see § 2113(a), (d), and with 
brandishing a firearm during a crime of violence, see § 924(c)(1)(A)(ii). Three months 
later the Supreme Court held that the Armed Career Criminal Act’s “residual clause,” 
found in § 924(e)(2)(B)(ii), is unconstitutionally vague. Johnson, 135 S. Ct. at 2563. 
Mitchell then moved to dismiss the § 924(c) charge, arguing that (1) the similarly 
worded residual clause in § 924(c)(3)(B) also is unconstitutionally vague, and (2) his 
predicate offense does not satisfy the “elements clause” of § 924(c)(3)(A) because a 
person can commit bank robbery without using or threatening to use violent, physical 
force. In denying Mitchell’s motion, the district court acknowledged that a defendant 
can violate § 2113(a) by obtaining money from a federally insured bank “by force and 
violence, or by intimidation,” but the court rejected Mitchell’s argument that 
“intimidation” for purpose of the statute could be proven with non‐physical threats 
alone. And since the court concluded that Mitchell’s conviction for bank robbery 
satisfied § 924(c)(3)(A), the court declined to address whether § 924(c)(3)(B) is 
unconstitutionally vague. 
      Mitchell then pleaded guilty to armed bank robbery, § 2113(a), (d), and to having 
“used”—as opposed to “brandished”—a firearm during a crime of violence. 
See § 924(c)(1)(A)(i–ii). His plea agreement states that he “acknowledges and 
understands that he surrenders any claims he may have raised in any pretrial motion.” 
The district court accepted Mitchell’s guilty plea and sentenced him to a total of 72 
months’ imprisonment.   
    On appeal Mitchell presses his argument that armed bank robbery is not a crime of 
violence for purposes of 18 U.S.C. § 924(c). The government counters that Mitchell 
waived his objection to the § 924(c) charge by pleading guilty and signing the plea 
agreement. Mitchell’s only response to that is an assertion that his argument “is, at its 
core, a jurisdictional challenge” and thus cannot be waived. As Mitchell sees it, if armed 
bank robbery is not a crime of violence then “the district court wasn’t simply wrong to 
adjudicate him guilty of that count—it in fact lacked jurisdiction to hear such a charge.” 
       Mitchell’s effort to characterize his objection to the § 924(c) conviction as a 
jurisdictional challenge goes nowhere. “Jurisdiction” refers to the “the courts’ statutory 
or constitutional power to adjudicate the case,” United States v. Cotton, 535 U.S. 625, 629–
31 (2002), as opposed to its authority to issue a particular type of relief, see United States 
v. Taylor, 778 F.3d 667, 670 (7th Cir. 2015). The district court’s jurisdiction in this case 
rested on 18 U.S.C. § 3231, which authorizes district courts to adjudicate cases involving 
No. 16‐1541                                                                            Page 3 
 
“all offenses against the laws of the United States.” That describes this case to a “T.” 
Mitchell’s argument that the district court erred in applying § 924(c) raises only a 
question of statutory interpretation. See Taylor v. Gilkey, 314 F.3d 832, 834 (7th Cir. 2002) 
(recognizing that mere legal errors “do not imply lack of jurisdiction”).   
     We add for the sake of completeness that even without the formal waiver, 
Mitchell’s appeal is doomed. “An unconditional plea of guilty operates as a waiver of 
all formal defects in the proceedings … that occurred before the plea was entered.” 
Gomez v. Berge, 434 F.3d 940, 942 (7th Cir. 2006); see generally United States v. Broce, 488 
U.S. 563, 571 (1989) (guilty plea relinquishes right to challenge theory of indictment). 
That means that even if Mitchell’s plea agreement did not contain a valid, enforceable 
waiver provision, we would still find that he waived his right to challenge the § 924(c) 
conviction.   
                                                                                  AFFIRMED.